Citation Nr: 0916001	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for residuals of a post-operative left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from August 1990 
to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board presently remands this appeal to enable the RO to 
ascertain the severity of the service-connected disorder, and 
to clarify the RO's findings in accordance with the 
applicable provisions of VA's Schedule for Rating 
Disabilities (Schedule). Massey v. Brown, 7 Vet. App. 204 
(1994) (holding in part that in schedular rating claims, VA 
may only consider the factors as enumerated in the Schedule). 

The Veteran, through his representative, contends that the 
Veteran's case is not ripe for appellate review, as the VA 
examination took place almost five years ago.  The Veteran is 
contending that his symptoms have increased in severity since 
the time of his last VA exam and therefore, he requires a new 
exam to determine his current rating.  The RO had scheduled 
the Veteran for a new VA examination in October 2006; 
however, no exam ever took place, as the Veteran is now 
serving on active military duty with the U.S. Naval Reserve.  

The mere passage of time, alone, is not sufficient to trigger 
a remand for another examination. See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  However, in 2005, 
subsequent to his VA exam, the Veteran submitted three lay 
statements from witnesses indicating that his knee disability 
caused him pain and discomfort and limited his ability to 
complete the functions of his job.
The Veteran is competent to report a worsening of symptoms. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, 
in general, for the need for a VA examination to arise, a 
claimant would only need submit his competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.).  In light of the passage of time since the 
last examination, and because the Veteran is competent to 
report such a worsening of the service-connected disorder, a 
new examination is in order.  

The May 2004 examination report does not indicate if his 
medical records or claims file was available for review.  38 
C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-40 (1995)(regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).  

Further, because the Veteran was last reported to be on 
active military duty, VA must obtain all service medical 
records generated during the course of the current active 
duty tour. See 38 U.S.C.A §5103A(c)(1) (VA must obtain the 
claimant's service medical records and, if the claimant has 
furnished the Secretary information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or 
maintained by a governmental entity).

Accordingly, upon remand, the AMC/RO shall ensure that the 
Veteran's entire claims file is available for review.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letter 
furnished to the Veteran in June 2004 does not comply with 
the Court's holding in Vazquez-Flores, a corrective VCAA 
notification letter shall be issued to him upon remand.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-
Flores.  Specifically, the notice should 
advise the Veteran that, to substantiate 
his increased rating claim for his 
service-connected post-operative 
residuals of a left knee injury, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or an increase in severity of the 
pertinent disability, and the effect 
that the worsening has on his employment 
and daily life.  In addition, the RO 
should provide examples of the types of 
medical and lay evidence that the 
Veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The Veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected residuals of a 
left knee injury on appeal.

The Veteran should also be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
0 percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  

2. The AMC/RO should contact the 
Veteran and:

a.  Request that he identify all 
health care providers who have 
treated him for his service-
connected post-operative residuals 
of a left knee injury since May 
2004, the date of the last VA 
exam.  After securing any 
appropriate consent from the 
Veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the Veteran that 
have not been previously secured.  

b.  Request that he provide the 
location of his current active 
military duty, and all information 
as to the current location of his 
military records. The AMC/RO must 
then attempt to secure these 
records. 

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran and 
his representative of this and request 
them to provide copies of the 
outstanding medical records.  

3. Thereafter, the RO should arrange for 
the Veteran to undergo VA orthopedic 
examination of his left knee, by a 
physician, at an appropriate VA medical 
facility.  
The following considerations will govern 
the examination:

a. The entire claims file, 
including a complete copy of this 
remand, must be made available to 
the examiner, who must acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand. 

b.  After the conduct of any 
appropriate tests or studies 
(including X-rays), the examiner 
must report as to the following:

(1). The severity of the 
Veteran's service-connected 
residuals of a left knee 
injury with specific findings 
of impairment, including 
range of motion studies of 
the left knee, expressed in 
degrees.  

(2). Whether, during the 
examination, there is noted 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated 
with the left knee.  If pain 
on motion is observed, the 
examiner should indicate the 
point at which pain begins.  

(3). Whether, and to what 
extent, the Veteran 
experiences functional loss 
of the left knee due to pain 
and/or any of the other 
symptoms noted above during 
flare-ups and/or repeated 
use; to the extent possible 
the examiner should express 
any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

(4). Whether the Veteran 
subjectively reports or 
testing indicates  recurrent 
subluxation or lateral 
instability of the left knee 
(and if so, whether such is 
best characterized as 
"slight," "moderate," or 
"severe"), and whether 
clinical testing indicates 
support for such a report.  
The examiner should also 
indicate whether there is 
ankylosis, dislocation or 
removal of cartilage, 
impairment of the tibia or 
fibula, or genu recurvatum in 
the left knee.

The physician should set forth all 
examination findings, together 
with a complete rationale for all 
opinions expressed, in a printed 
(typewritten) report.

4. If the Veteran fails to report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy (ies) of any notice(s) of 
the date and time of the examination 
sent to the Veteran by the pertinent VA 
medical facility. 

5. The AMC/RO must ensure that, to the 
extent possible, all requested action 
has been accomplished in compliance with 
this REMAND.  The AMC/RO must ensure 
that the examination report contains the 
findings needed to evaluate the left 
knee disability in accordance with the 
Schedule.  38 C.F.R., Part 4 (2008).  If 
any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  The 
AMC/RO must document its specific 
consideration of 38 C.F.R. §§ 4.40 and 
4.45 factors and Deluca v. Brown, 8 Vet. 
App. 202 (1995) as well as all 
applicable Diagnostic Codes.

7. If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

